                  EXHIBIT C




Case 2-20-20230-PRW,    Doc 1330-3, Filed 04/28/21, Entered 04/28/21 15:26:41,
                       Description: Exhibit C, Page 1 of 17
                               Pachulski Stang Ziehl & Jones LLP
                                          780 Third Avenue
                                             34th Floor
                                         New York, NY 10017
                                                                 February 28, 2021
IDS                                                              Invoice 127479
                                                                 Client   75015
                                                                 Matter   00002
                                                                          IDS

RE: Committee Representation

 _______________________________________________________________________________________

         STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 02/28/2021
               FEES                                              $141,470.00
               EXPENSES                                              $100.50
               TOTAL CURRENT CHARGES                             $141,570.50

               BALANCE FORWARD                                   $121,622.11
               TOTAL BALANCE DUE                                 $263,192.61




       Case 2-20-20230-PRW,      Doc 1330-3, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                Description: Exhibit C, Page 2 of 17
Pachulski Stang Ziehl & Jones LLP                                            Page:     2
Rochester Drug Co-Op O.C.C.                                                  Invoice 127479
75015 - 00002                                                                February 28, 2021




  Summary of Services by Professional
  ID        Name                              Title               Rate        Hours              Amount

 GSG        Greenwood, Gail S.                Counsel            700.00       63.20         $44,240.00

 IDS        Scharf, Ilan D.                   Partner            700.00       35.00         $24,500.00

                                                                             103.90         $72,730.00
 JSP        Pomerantz, Jason S.               Partner            700.00
                                                                            202.10          $141,470.00




       Case 2-20-20230-PRW,          Doc 1330-3, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                    Description: Exhibit C, Page 3 of 17
Pachulski Stang Ziehl & Jones LLP                                                   Page:     3
Rochester Drug Co-Op O.C.C.                                                         Invoice 127479
75015 - 00002                                                                       February 28, 2021


  Summary of Services by Task Code
  Task Code         Description                                             Hours                        Amount

 AA                 Asset Analysis/Recovery[B120]                          48.20                    $33,740.00

 CO                 Claims Admin/Objections[B310]                           2.10                        $1,470.00

 CP                 Compensation Prof. [B160]                               3.50                        $2,450.00

 GC                 General Creditors Comm. [B150]                         16.40                    $11,480.00

 OP                 Operations [B210]                                       0.20                         $140.00

 PD                 Plan & Disclosure Stmt. [B320]                         82.00                    $57,400.00

 SL                 Stay Litigation [B140]                                 49.70                    $34,790.00

                                                                                202.10             $141,470.00




       Case 2-20-20230-PRW,              Doc 1330-3, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                        Description: Exhibit C, Page 4 of 17
Pachulski Stang Ziehl & Jones LLP                                            Page:     4
Rochester Drug Co-Op O.C.C.                                                  Invoice 127479
75015 - 00002                                                                February 28, 2021


  Summary of Expenses
  Description                                                                                    Amount
Lexis/Nexis- Legal Research [E                                                             $87.20
Reproduction/ Scan Copy                                                                    $13.30

                                                                                                 $100.50




       Case 2-20-20230-PRW,          Doc 1330-3, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                    Description: Exhibit C, Page 5 of 17
Pachulski Stang Ziehl & Jones LLP                                                              Page:     5
Rochester Drug Co-Op O.C.C.                                                                    Invoice 127479
75015 - 00002                                                                                  February 28, 2021


                                                                                       Hours           Rate         Amount

  Asset Analysis/Recovery[B120]
 02/01/2021   JSP      AA       Confer with C. Hill regarding Abbvie matter             0.20        700.00          $140.00
 02/01/2021   JSP      AA       Correspondence to C. Hill regarding Abbvie matter       0.60        700.00          $420.00
 02/01/2021   JSP      AA       Continue review of preference information from B.       1.70        700.00         $1,190.00
                                Riley
 02/01/2021   GSG      AA       Follow up research re negligent breach of fiduciary     4.50        700.00         $3,150.00
                                duties; review history re outstanding factual and
                                legal issues.
 02/02/2021   JSP      AA       Call with C. Hill and R. Allen regarding possible       0.40        700.00          $280.00
                                claims
 02/02/2021   GSG      AA       Review Debtor's documents re articles of                1.30        700.00          $910.00
                                incorporation and historical amendments; prepare
                                chart re same.
 02/02/2021   GSG      AA       Research re BSC 402 and related provisions re           1.10        700.00          $770.00
                                limitations on director liability.
 02/02/2021   GSG      AA       Draft follow-up memo re litigation claims and           4.40        700.00         $3,080.00
                                outstanding factual/legal issues.
 02/03/2021   JSP      AA       Attention to A/R issues, including Alden and Casey      0.80        700.00          $560.00
 02/03/2021   GSG      AA       Review minutes and chronology re third party            0.90        700.00          $630.00
                                professional claims.
 02/03/2021   GSG      AA       Review database re timing and knowledge of DEA          1.10        700.00          $770.00
                                investigation and fines.
 02/03/2021   GSG      AA       Review dividends re avoidable transfers.                0.70        700.00          $490.00
 02/03/2021   GSG      AA       Draft memo re estate claims, defenses, and facts and    5.80        700.00         $4,060.00
                                circulate.
 02/04/2021   JSP      AA       Correspondence regarding A/R issues                     0.70        700.00          $490.00
 02/04/2021   JSP      AA       Correspondence regarding OptiSource settlement          0.10        700.00           $70.00
 02/04/2021   GSG      AA       Additional research re business judgment defenses       2.20        700.00         $1,540.00
                                and statutory annotations.
 02/04/2021   GSG      AA       Review database re directors and receipt of             1.80        700.00         $1,260.00
                                dividends; prepare spreadsheet re same.
 02/07/2021   JSP      AA       Review/analyze correspondence in connection with        2.70        700.00         $1,890.00
                                preference analysis in preparation for call with D.
                                Greenblatt and W. Weitz regarding same
 02/08/2021   JSP      AA       Call with D. Greenblatt and W. Weitz regarding          0.50        700.00          $350.00
                                preference analysis
 02/08/2021   JSP      AA       Correspondence from B. Bieber regarding A/R             0.20        700.00          $140.00
                                matters




       Case 2-20-20230-PRW,            Doc 1330-3, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                      Description: Exhibit C, Page 6 of 17
Pachulski Stang Ziehl & Jones LLP                                                              Page:     6
Rochester Drug Co-Op O.C.C.                                                                    Invoice 127479
75015 - 00002                                                                                  February 28, 2021


                                                                                       Hours           Rate         Amount
 02/09/2021   JSP      AA       Call with D. Greenblatt and W. Weitz regarding          0.90        700.00          $630.00
                                vendor preference issues
 02/10/2021   JSP      AA       Confer with B. Bieber regarding A/R matters             0.60        700.00          $420.00
 02/10/2021   JSP      AA       Calls with W. Weitz and D. Greenblatt regarding         1.10        700.00          $770.00
                                preference analysis
 02/11/2021   JSP      AA       Confer with B. Bieber and others regarding A/R          0.80        700.00          $560.00
                                matters
 02/12/2021   JSP      AA       Confer with B. Bieber regarding A/R matters,            0.90        700.00          $630.00
                                including Alden Pharmacy, Ptizels, Casey and
                                Apteka
 02/14/2021   JSP      AA       Review reports regarding potential preferences          2.30        700.00         $1,610.00
 02/15/2021   JSP      AA       Confer with W. Weitz and D. Greenblatt regarding        0.40        700.00          $280.00
                                preferences
 02/16/2021   JSP      AA       Analyze documents related to potential preference       3.60        700.00         $2,520.00
                                actions, including new value defense and OCB
                                defenses
 02/16/2021   JSP      AA       Correspondence from B. Bieber regarding Alden           0.10        700.00           $70.00
                                Pharmacy settlement
 02/17/2021   JSP      AA       Confer with B. Bieber regarding various A/R issues      0.40        700.00          $280.00
 02/22/2021   JSP      AA       Prepare for call with B. Riley group regarding          0.80        700.00          $560.00
                                preference analysis
 02/22/2021   JSP      AA       Review correspondence regarding A/R issues              0.70        700.00          $490.00
 02/22/2021   JSP      AA       Call with B. Riley group regarding preferences          0.50        700.00          $350.00
 02/23/2021   JSP      AA       Review updated preference information from D.           0.80        700.00          $560.00
                                Greenblatt
 02/24/2021   JSP      AA       Continue preference analysis, including essential       1.70        700.00         $1,190.00
                                OCB and new value defenses
 02/24/2021   JSP      AA       Call with B. Riley group regarding preferences          0.30        700.00          $210.00
 02/25/2021   JSP      AA       Correspondence from B. Bieber and others regarding      0.60        700.00          $420.00
                                A/R issues

                                                                                       48.20                   $33,740.00

  Claims Admin/Objections[B310]
 02/01/2021   IDS      CO       Draft memo regarding settlement process for claims.     1.40        700.00          $980.00
 02/09/2021   IDS      CO       Update call with school district claimants regarding    0.50        700.00          $350.00
                                case.
 02/23/2021   JSP      CO       Call regarding Wholesale Alliance set-off               0.20        700.00          $140.00
                                rights/claim




       Case 2-20-20230-PRW,            Doc 1330-3, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                      Description: Exhibit C, Page 7 of 17
Pachulski Stang Ziehl & Jones LLP                                                             Page:     7
Rochester Drug Co-Op O.C.C.                                                                   Invoice 127479
75015 - 00002                                                                                 February 28, 2021


                                                                                       2.10                       $1,470.00

  Compensation Prof. [B160]
 02/02/2021   IDS      CP       Finalize Pachulski Stang Ziehl & Jones fee app.        1.50        700.00         $1,050.00
 02/02/2021   JSP      CP       Review Second Interim Fee Application                  0.80        700.00          $560.00
 02/03/2021   IDS      CP       Finalize fee application for Pachulski Stang Ziehl &   1.10        700.00          $770.00
                                Jones.
 02/03/2021   JSP      CP       Correspondence regarding Second Interim Fee            0.10        700.00           $70.00
                                Application

                                                                                       3.50                       $2,450.00

  General Creditors Comm. [B150]
 02/01/2021   JSP      GC       Confer with C. Hill regarding transition issues        0.20        700.00          $140.00
 02/04/2021   JSP      GC       Prepare for Committee call                             0.50        700.00          $350.00
 02/04/2021   JSP      GC       Participate on Committee call                          0.60        700.00          $420.00
 02/04/2021   JSP      GC       Correspondence regarding Greendyke retention           0.20        700.00          $140.00
 02/04/2021   IDS      GC       Committee meeting regarding NYAG, case status.         0.50        700.00          $350.00
 02/05/2021   JSP      GC       Correspondence to Committee regarding NYAG             0.10        700.00           $70.00
                                claim
 02/10/2021   JSP      GC       Prepare for Committee call                             0.60        700.00          $420.00
 02/10/2021   JSP      GC       Prepare for call with B. Boe and B. Michaelson         1.60        700.00         $1,120.00
                                regarding case status and transition
 02/10/2021   JSP      GC       Call with B. Boe and B. Michaelson regarding           0.70        700.00          $490.00
                                transition and case status
 02/15/2021   JSP      GC       Correspondence regarding Consilio contract             0.30        700.00          $210.00
 02/15/2021   JSP      GC       Review correspondence regarding transition to          0.60        700.00          $420.00
                                Liquidating Trustees
 02/16/2021   JSP      GC       Review updated transition tasks/issues - Liquidating   2.20        700.00         $1,540.00
                                Trustee
 02/18/2021   JSP      GC       Review correspondence regarding transition issues -    0.90        700.00          $630.00
                                Liquidating Trustees
 02/18/2021   JSP      GC       Calls with C. Hill, B. Boe, T. Buck and B.             0.80        700.00          $560.00
                                Michaelson regarding transition issues
 02/18/2021   JSP      GC       Prepare for Committee call                             0.30        700.00          $210.00
 02/18/2021   JSP      GC       Participate on Committee call                          0.30        700.00          $210.00
 02/19/2021   JSP      GC       Prepare for (1.1) and confer with (.7) B. Michaelson   1.80        700.00         $1,260.00
                                and B. Boe regarding case status issues
 02/19/2021   JSP      GC       Begin review of report from B. Feldman regarding       0.80        700.00          $560.00




       Case 2-20-20230-PRW,            Doc 1330-3, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                      Description: Exhibit C, Page 8 of 17
Pachulski Stang Ziehl & Jones LLP                                                                   Page:     8
Rochester Drug Co-Op O.C.C.                                                                         Invoice 127479
75015 - 00002                                                                                       February 28, 2021


                                                                                            Hours           Rate         Amount
                                pending litigation
 02/26/2021   JSP      GC       Correspondence with S. Reger, T. Buck and I.                 0.40        700.00          $280.00
                                Scharf regarding document retention
 02/27/2021   JSP      GC       Attention to issues regarding document retention             0.60        700.00          $420.00
                                (Consilio)
 02/27/2021   JSP      GC       Start outline of issues for transition call with debtor's    2.30        700.00         $1,610.00
                                representatives and Liquidating Trustees
 02/27/2021   JSP      GC       Call with B. Boe regarding transition                        0.10        700.00           $70.00

                                                                                            16.40                   $11,480.00

  Operations [B210]
 02/03/2021   JSP      OP       Correspondence regarding consulting agreements               0.20        700.00          $140.00

                                                                                             0.20                        $140.00

  Plan & Disclosure Stmt. [B320]
 02/01/2021   IDS      PD       Review and analysis of GOC, for confirmation and             1.70        700.00         $1,190.00
                                post confirmation analysis.
 02/01/2021   IDS      PD       Calls with counsel to tort claimants regarding Plan.         0.40        700.00          $280.00
 02/01/2021   IDS      PD       Call with NYAG regarding settlement of 3018                  1.00        700.00          $700.00
                                motion.
 02/01/2021   IDS      PD       Analysis and research regarding settlement of 3018           1.70        700.00         $1,190.00
                                motion by NYAG.
 02/02/2021   JSP      PD       Analysis of plan confirmation issues based on calls          2.60        700.00         $1,820.00
                                with C. Hill and others regarding same
 02/03/2021   JSP      PD       Call with C. Hill, B. Feldman and I. Sharf regarding         0.40        700.00          $280.00
                                NYAG claim issues
 02/03/2021   JSP      PD       Analysis regarding NYAG claim issues                         1.60        700.00         $1,120.00
 02/03/2021   IDS      PD       Revise settlement with NYAG.                                 1.40        700.00          $980.00
 02/03/2021   IDS      PD       Research regarding status of Suffolk County action.          1.80        700.00         $1,260.00
 02/03/2021   IDS      PD       Call with NYAG regarding 3018 motion.                        1.00        700.00          $700.00
 02/03/2021   IDS      PD       Email to NYAG counsel regarding claim settlement.            0.40        700.00          $280.00
 02/03/2021   IDS      PD       Email to Committee regarding NYAG 3018                       0.40        700.00          $280.00
                                settlement.
 02/04/2021   IDS      PD       Call with L. Finson regarding voting.                        0.30        700.00          $210.00
 02/04/2021   IDS      PD       Review vote tabula rasa.                                     0.40        700.00          $280.00
 02/04/2021   IDS      PD       Email with C. Hill regarding NYAG claim.                     0.20        700.00          $140.00




       Case 2-20-20230-PRW,             Doc 1330-3, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                       Description: Exhibit C, Page 9 of 17
Pachulski Stang Ziehl & Jones LLP                                                              Page:     9
Rochester Drug Co-Op O.C.C.                                                                    Invoice 127479
75015 - 00002                                                                                  February 28, 2021


                                                                                       Hours           Rate         Amount
 02/04/2021   JSP      PD       Prepare for call regarding NYAG issues                  0.90        700.00          $630.00
 02/04/2021   JSP      PD       Participate on call with NYAG counsel regarding         0.50        700.00          $350.00
                                claim issues
 02/04/2021   JSP      PD       Analysis of NYAG claim issues after call with           0.80        700.00          $560.00
                                NYAG counsel concerning same
 02/04/2021   JSP      PD       Review correspondence to Committee regarding            0.40        700.00          $280.00
                                NYAG issues
 02/04/2021   JSP      PD       Analysis regarding plan voting based on call with C.    0.90        700.00          $630.00
                                Hill
 02/04/2021   JSP      PD       Correspondence from C. Hill regarding plan voting       0.60        700.00          $420.00
 02/04/2021   IDS      PD       Follow up call with NYAG regarding 3018 motion          1.00        700.00          $700.00
                                settlement.
 02/04/2021   IDS      PD       Email memo to Committee regarding NYAG                  0.80        700.00          $560.00
                                settlement terms.
 02/05/2021   IDS      PD       Begin drafting stipulation regarding NYAG               1.00        700.00          $700.00
                                settlement.
 02/05/2021   JSP      PD       Call with L. Testa and others regarding NYAG            0.50        700.00          $350.00
                                claim issues
 02/05/2021   JSP      PD       Analysis regarding NYAG claim, including possible       1.80        700.00         $1,260.00
                                resolution
 02/05/2021   JSP      PD       Analysis regarding NYAG settlement proposal             0.60        700.00          $420.00
 02/05/2021   JSP      PD       Correspondence regarding ballot procedures              0.40        700.00          $280.00
 02/05/2021   IDS      PD       Call with NYAG debtor regarding case, potential         0.80        700.00          $560.00
                                settlement.
 02/05/2021   IDS      PD       Revise term sheet with NYAG.                            0.50        700.00          $350.00
 02/05/2021   IDS      PD       Further revisions to NYAG term sheet per Debtor         0.30        700.00          $210.00
                                comments.
 02/05/2021   IDS      PD       Email to Court regarding adjournment of NYAG            0.20        700.00          $140.00
                                3018 motion.
 02/05/2021   IDS      PD       Telephone call with A. Friedman regarding               0.40        700.00          $280.00
                                Rochester Drug Co-Op.
 02/07/2021   JSP      PD       Review comments to NYAG settlement term sheet           0.70        700.00          $490.00
 02/08/2021   JSP      PD       Attention to plan confirmation issues                   2.30        700.00         $1,610.00
 02/08/2021   IDS      PD       Call with Napoli Shcohick regarding NYAG                0.30        700.00          $210.00
                                stipulation.
 02/08/2021   IDS      PD       Revise NYAG stipulation.                                1.30        700.00          $910.00
 02/09/2021   IDS      PD       Review and respond to resolution of Merck plan          0.80        700.00          $560.00
                                objection.




       Case 2-20-20230-PRW,           Doc 1330-3, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                     Description: Exhibit C, Page 10 of 17
Pachulski Stang Ziehl & Jones LLP                                                              Page:    10
Rochester Drug Co-Op O.C.C.                                                                    Invoice 127479
75015 - 00002                                                                                  February 28, 2021


                                                                                       Hours           Rate         Amount
 02/09/2021   JSP      PD       Continue analysis of plan confirmation issues raised    2.60        700.00         $1,820.00
                                by C. Hill
 02/10/2021   IDS      PD       Prepare for confirmation hearing.                       2.00        700.00         $1,400.00
 02/10/2021   JSP      PD       Correspondence from C. Hill regarding Merck plan        0.30        700.00          $210.00
                                objection
 02/10/2021   IDS      PD       Email to Committee regarding NYAG settlement.           0.30        700.00          $210.00
 02/10/2021   IDS      PD       Status call with LT.                                    0.50        700.00          $350.00
 02/11/2021   JSP      PD       Correspondence regarding NYAG claim                     0.70        700.00          $490.00
 02/11/2021   JSP      PD       Correspondence from C. Hill regarding NYAG term         0.80        700.00          $560.00
                                sheet
 02/11/2021   JSP      PD       Attention to plan confirmation issues                   2.20        700.00         $1,540.00
 02/12/2021   JSP      PD       Analysis regarding plan confirmation issues             2.70        700.00         $1,890.00
 02/13/2021   JSP      PD       Analysis regarding claims/voting issues                 1.40        700.00          $980.00
 02/15/2021   JSP      PD       Attention to issues regarding plan, including           2.40        700.00         $1,680.00
                                language in connection with anti-trust
                                defendants/creditors
 02/16/2021   IDS      PD       Draft stipulation with NYAG regarding state's 3018      1.30        700.00          $910.00
                                motion.
 02/16/2021   IDS      PD       Review tabulation report.                               0.20        700.00          $140.00
 02/17/2021   JSP      PD       Comments to NYAG settlement stipulation                 1.40        700.00          $980.00
 02/17/2021   JSP      PD       Correspondence from L. Testa regarding NYAG             0.10        700.00           $70.00
                                settlement stipulation
 02/17/2021   JSP      PD       Attention to plan confirmation issues based on          2.70        700.00         $1,890.00
                                conferring with C. HIll and others
 02/17/2021   IDS      PD       Finalize NYAG stipulation.                              0.80        700.00          $560.00
 02/17/2021   IDS      PD       Communicate with Chambers regarding NYAG                0.20        700.00          $140.00
                                stipulation.
 02/17/2021   IDS      PD       Review confirmation issues, NYAG.                       1.80        700.00         $1,260.00
 02/17/2021   IDS      PD       Email to committee regarding NYAG stipulation.          0.30        700.00          $210.00
 02/18/2021   JSP      PD       Call with C. Hill regarding plan issues, including      0.30        700.00          $210.00
                                voting and releases
 02/18/2021   JSP      PD       Analysis of plan issues raised by C. Hill, including    1.30        700.00          $910.00
                                voting and releases
 02/19/2021   JSP      PD       Attention to plan confirmation issues                   1.60        700.00         $1,120.00
 02/22/2021   JSP      PD       Review Proposed Decision and Order                      0.80        700.00          $560.00
 02/22/2021   JSP      PD       Correspondence regarding plan confirmation hearing      0.70        700.00          $490.00




       Case 2-20-20230-PRW,           Doc 1330-3, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                     Description: Exhibit C, Page 11 of 17
Pachulski Stang Ziehl & Jones LLP                                                              Page:    11
Rochester Drug Co-Op O.C.C.                                                                    Invoice 127479
75015 - 00002                                                                                  February 28, 2021


                                                                                       Hours           Rate         Amount
 02/23/2021   JSP      PD       Attention to plan confirmation issues                   2.70        700.00         $1,890.00
 02/24/2021   IDS      PD       Review confirmation order.                              0.50        700.00          $350.00
 02/24/2021   IDS      PD       Telephone call with L. Testa regarding confirmation.    0.30        700.00          $210.00
 02/24/2021   JSP      PD       Assist with preparation for plan confirmation           2.80        700.00         $1,960.00
                                hearing
 02/25/2021   JSP      PD       Attention to plan confirmation issues                   3.20        700.00         $2,240.00
 02/25/2021   IDS      PD       Prepare for information hearing.                        2.50        700.00         $1,750.00
 02/26/2021   JSP      PD       Prepare for confirmation hearing                        3.30        700.00         $2,310.00
 02/26/2021   JSP      PD       Attend (telephonic) confirmation hearing                1.00        700.00          $700.00
 02/26/2021   JSP      PD       Correspondence regarding confirmation and               1.60        700.00         $1,120.00
                                post-confirmation
 02/28/2021   JSP      PD       Review correspondence regarding post-confirmation       1.60        700.00         $1,120.00
                                issues

                                                                                       82.00                   $57,400.00

  Stay Litigation [B140]
 02/04/2021   IDS      SL       Prepare for (.4); and attend call with Debtor's         0.80        700.00          $560.00
                                counsel regarding MOL to oppose Doud stay relief
                                request (.4)
 02/04/2021   JSP      SL       Participate on call regarding Doud litigation           0.40        700.00          $280.00
 02/04/2021   IDS      SL       Call with Debtor's counsel regarding MOL to             0.40        700.00          $280.00
                                oppose Doud stay relief request.
 02/04/2021   GSG      SL       Conference call among counsel re Doud stay relief       0.40        700.00          $280.00
                                and briefing.
 02/04/2021   GSG      SL       Telephone calls to/from Mendolera re joint briefing     0.90        700.00          $630.00
                                and arguments.
 02/04/2021   GSG      SL       Review Doud brief and case citations.                   1.70        700.00         $1,190.00
 02/05/2021   JSP      SL       Analysis regarding memorandum of law in support         0.80        700.00          $560.00
                                of opposition to Doud stay relief motion
 02/05/2021   GSG      SL       Research 2d Circuit authority and related cases re      5.40        700.00         $3,780.00
                                coinsureds and claims under D&O policies; notes re
                                same.
 02/08/2021   GSG      SL       Research/review additional cases re D&O policies in     2.10        700.00         $1,470.00
                                bankruptcy.
 02/08/2021   GSG      SL       Draft joint brief in opposition to Doud motion for      6.90        700.00         $4,830.00
                                relief from stay.
 02/09/2021   GSG      SL       Emails to/from Mendolera re briefing.                   0.20        700.00          $140.00




       Case 2-20-20230-PRW,           Doc 1330-3, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                     Description: Exhibit C, Page 12 of 17
Pachulski Stang Ziehl & Jones LLP                                                                Page:    12
Rochester Drug Co-Op O.C.C.                                                                      Invoice 127479
75015 - 00002                                                                                    February 28, 2021


                                                                                         Hours           Rate         Amount
 02/09/2021   GSG      SL       Draft joint brief re opposition to stay relief.           6.90        700.00         $4,830.00
 02/10/2021   JSP      SL       Analysis regarding Doud/Hiscox issues                     0.80        700.00          $560.00
 02/10/2021   GSG      SL       Review and annotate insurer portion of joint brief.       1.70        700.00         $1,190.00
 02/10/2021   GSG      SL       Telephone call with L. Mendolera re joint brief.          0.90        700.00          $630.00
 02/10/2021   GSG      SL       Follow-up research re protection of D&O policies          1.30        700.00          $910.00
                                and competing claims.
 02/11/2021   GSG      SL       Draft/ revise joint brief re introduction and stay        4.20        700.00         $2,940.00
                                relief cases.
 02/11/2021   GSG      SL       Review joint brief re insurance issues; email             0.50        700.00          $350.00
                                blackline of GSG portion to L. Mendolera.
 02/12/2021   GSG      SL       Review/revise Mendolera portion of brief re               2.20        700.00         $1,540.00
                                insurance coverage.
 02/15/2021   GSG      SL       Review and blackline joint brief re Doud stay relief.     1.10        700.00          $770.00
 02/15/2021   GSG      SL       Review and incorporate comments from L.                   0.90        700.00          $630.00
                                Mendolera re joint brief; emails to/from Mendolera
                                re same.
 02/16/2021   GSG      SL       Emails to/from L. Mendolera (.1) and joint counsel        0.30        700.00          $210.00
                                (.2) re proposed joint brief re Doud stay relief.
 02/18/2021   JSP      SL       Review draft Doud memo of law in opposition to            1.80        700.00         $1,260.00
                                stay relief
 02/18/2021   JSP      SL       Calls with C. Hill, I. Scharf, G. Greenwood and B.        0.50        700.00          $350.00
                                Feldman regarding memo of law in opposition to
                                Doud stay relief motion
 02/18/2021   GSG      SL       Calls (3) with J.S. Pomerantz, I. Scharf, and debtor's    0.50        700.00          $350.00
                                counsel re coordination of joint memo of law and
                                comments.
 02/18/2021   GSG      SL       Review blackline and comments from HSE and                0.30        700.00          $210.00
                                debtor's counsel re Doud memorandum.
 02/19/2021   JSP      SL       Analysis of issues in Memo of Law in connection           1.40        700.00          $980.00
                                with opposition to Doud stay relief motion
 02/19/2021   GSG      SL       Revise and circulate joint memo of law re Doud.           0.40        700.00          $280.00
 02/22/2021   JSP      SL       Further review/revisions - opposition to Doud stay        1.80        700.00         $1,260.00
                                relief motion
 02/22/2021   GSG      SL       Emails re final joint brief re Doud; incorporate and      0.40        700.00          $280.00
                                circulate comments (.3); emails re denial of insurer's
                                reconsideration motion (.1).
 02/23/2021   JSP      SL       Review revised memo of law concerning opposition          1.60        700.00         $1,120.00
                                to Doud stay relief motion
 02/23/2021   GSG      SL       Review blackline and comments re joint brief re           0.20        700.00          $140.00




       Case 2-20-20230-PRW,            Doc 1330-3, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                      Description: Exhibit C, Page 13 of 17
Pachulski Stang Ziehl & Jones LLP                                               Page:    13
Rochester Drug Co-Op O.C.C.                                                     Invoice 127479
75015 - 00002                                                                   February 28, 2021


                                                                        Hours           Rate        Amount
                                Doud.

                                                                         49.70                  $34,790.00




       Case 2-20-20230-PRW,          Doc 1330-3, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                    Description: Exhibit C, Page 14 of 17
Pachulski Stang Ziehl & Jones LLP                                            Page:    14
Rochester Drug Co-Op O.C.C.                                                  Invoice 127479
75015 - 00002                                                                February 28, 2021


  TOTAL SERVICES FOR THIS MATTER:                                                         $141,470.00




       Case 2-20-20230-PRW,          Doc 1330-3, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                    Description: Exhibit C, Page 15 of 17
Pachulski Stang Ziehl & Jones LLP                                             Page:    15
Rochester Drug Co-Op O.C.C.                                                   Invoice 127479
75015 - 00002                                                                 February 28, 2021



 Expenses

 02/01/2021   LN         75015.00002 Lexis Charges for 02-01-21                  19.47


 02/02/2021   LN         75015.00002 Lexis Charges for 02-02-21                  19.46


 02/04/2021   LN         75015.00002 Lexis Charges for 02-04-21                  29.20


 02/04/2021   LN         75015.00002 Lexis Charges for 02-04-21                    9.34


 02/08/2021   RE2        SCAN/COPY ( 133 @0.10 PER PG)                           13.30


 02/10/2021   LN         75015.00002 Lexis Charges for 02-10-21                    9.73
   Total Expenses for this Matter                                            $100.50




       Case 2-20-20230-PRW,           Doc 1330-3, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                     Description: Exhibit C, Page 16 of 17
Pachulski Stang Ziehl & Jones LLP                                                         Page:    16
Rochester Drug Co-Op O.C.C.                                                               Invoice 127479
75015 - 00002                                                                             February 28, 2021


                                                REMITTANCE ADVICE

                                    Please inlcude this Remittance with your payment

For current services rendered through:        02/28/2021

Total Fees                                                                                            $141,470.00

Total Expenses                                                                                                100.50

Total Due on Current Invoice                                                                          $141,570.50

  Outstanding Balance from prior invoices as of        02/28/2021          (May not include recent payments)

A/R Bill Number           Invoice Date              Fees Billed         Expenses Billed              Balance Due
 126943                   12/31/2020                $82,260.00              $26.33                      $5,000.00

 127469                   01/31/2021               $116,238.50             $383.61                   $116,622.11

             Total Amount Due on Current and Prior Invoices:                                          $263,192.61




       Case 2-20-20230-PRW,             Doc 1330-3, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                       Description: Exhibit C, Page 17 of 17
